                 Case 1:18-cv-01781-MN Document 8 Filed 11/13/18 Page 1 of 2 PageID #: 57
                                                                       CLOSED,NPROSE,TransferredOutCase−DoNotDocket
                                      U.S. District Court
                            Eastern District of New York (Brooklyn)
                     CIVIL DOCKET FOR CASE #: 1:18−cv−04273−MKB−LB

Ye v. Police Department in New Castle, Delaware et al                         Date Filed: 07/27/2018
Assigned to: Judge Margo K. Brodie                                            Date Terminated: 11/09/2018
Referred to: Magistrate Judge Lois Bloom                                      Jury Demand: None
Cause: 28:1331 Fed. Question                                                  Nature of Suit: 890 Other Statutory Actions
                                                                              Jurisdiction: Federal Question
Plaintiff
Ning Ye                                                       represented by Ning Ye
                                                                             135−11 38th Avenue
                                                                             1A
                                                                             Flushing, NY 11354
                                                                             718−308−6626
                                                                             PRO SE


V.
Defendant
Police Department in New Castle, Delaware

Defendant
PTLM W. Cuzo−Benites

Defendant
Mary Roe
Arresting Offucer of Del. Riv and Bay Auth. c/o
Police Department in New Castle, Delaware


 Date Filed       # Docket Text

 07/27/2018     Ï1    COMPLAINT against Mary Roe, PTLM W. Cuzo−Benites, Police Department in New Castle,
                      Delaware, filed by Ning Ye. (Attachments: # 1 Civil Cover Sheet) (Davis, Kimberly) (Entered:
                      07/30/2018)

 07/27/2018      Ï    FILING FEE: $ 400, receipt number 4653130636 (Davis, Kimberly) (Entered: 07/30/2018)

 07/27/2018     Ï2    Summons Issued as to Mary Roe, PTLM W. Cuzo−Benites, Police Department in New Castle,
                      Delaware. (Davis, Kimberly) (Entered: 07/30/2018)

 07/30/2018     Ï3    In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the parties
                      are notified that if all parties consent a United States magistrate judge of this court is available to
                      conduct all proceedings in this civil action including a (jury or nonjury) trial and to order the entry of
                      a final judgment. Attached to the Notice is a blank copy of the consent form that should be filled out,
                      signed and filed electronically only if all parties wish to consent. The form may also be accessed at
                      the following link: http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may
                      withhold your consent without adverse substantive consequences. Do NOT return or file the
             Case 1:18-cv-01781-MN Document 8 Filed 11/13/18 Page 2 of 2 PageID #: 58
                  consent unless all parties have signed the consent. (Davis, Kimberly) (Entered: 07/30/2018)

09/11/2018   Ï4   ORDER TO SHOW CAUSE: The Eastern District of New York is not the proper venue for this
                  action. Plaintiff alleges that all Defendants are residents of Delaware. All the events giving rise to this
                  action also allegedly occurred in New Castle, Delaware. Accordingly, the Court directs Plaintiff to
                  show cause, within thirty (30) days, why this action should not be transferred to the United States
                  District Court for the District of Delaware. If Plaintiff fails to show cause within thirty (30) days, the
                  Clerk of Court shall transfer this action to the District of Delaware. SO ORDERED by Judge Margo
                  K. Brodie, on 9/11/2018. C/mailed. (Copy of this Order and the attached copy of an unpublished
                  decision cited herein sent to pro se Plaintiff.) (Latka−Mucha, Wieslawa) (Entered: 09/11/2018)

09/27/2018   Ï5   Mail Returned as Vacant. Unable to Forward. Mail − Order to Show Cause was sent to Ning Ye.
                  Address listed on the docket was corrected. Document re−mailed to Ning Ye. (Piper, Francine)
                  (Entered: 10/01/2018)

10/11/2018   Ï6   RESPONSE TO ORDER TO SHOW CAUSE by Ning Ye. (Piper, Francine) (Entered: 10/11/2018)

11/09/2018   Ï7   TRANSFER ORDER: The Eastern District of New York is not the proper venue for this action.
                  Although Plaintiff currently resides in the Eastern District of New York, this action arises from
                  Plaintiff's arrest in Delaware, and all Defendants are residents of Delaware. Accordingly, the Court
                  directs the Clerk of Court to transfer this action to the District of Delaware. 28 U.S.C. § 1406(a). The
                  Court offers no opinion on the merits of this action, which is reserved for the transferee court. The
                  Court waives the provision of Local Rule 83.1, which requires a seven−day stay. No summons shall
                  issue from this Court. The Clerk of Court is directed to close this case. ORDERED by Judge Margo
                  K. Brodie, on 11/9/2018. C/mailed. Case transferred electronically to the United States District
                  Court for District of Delaware via CM/ECF Extract Civil Case. ALL FILINGS ARE TO BE
                  MADE IN THE TRANSFER COURT, DO NOT DOCKET TO THIS CASE. (Latka−Mucha,
                  Wieslawa) (Entered: 11/09/2018)
